DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthis et al. (US 2008/0132957 A1).
Claim 1. Matthis et al. disclose a spinal fixation device, comprising: a body portion (shank 202) including a stud portion (cylindrical second portion 223) projecting from a bottom portion (first portion 221), the stud portion defining an opening (tool-receiving opening located in top of second portion 223 as shown in Fig. 11), and the bottom portion configured to be affixed with respect to a spinal bone; an outer housing 
Claim 2. Matthis et al. disclose wherein the bottom portion defines a hook-shaped configuration (see para. 0056) (Figs. 10-11; paras. 0024, 0046, and 0056). 
Claim 3. Matthis et al. disclose wherein the stud portion defines a first annular groove (groove 224) and the inner housing defines a second annular groove (groove 234), the spinal fixation device further comprising a ring member (ring 7) positionable within each of the first and second annular grooves to lock the inner housing to the body portion, and to thereby fixedly couple the outer housing to the stud portion (Figs. 10-11; paras. 0024, 0046, and 0056). 
Claim 4. Matthis et al. disclose wherein the ring member is flexible (see para. 0026) (Figs. 10-11; paras. 0024, 0046, and 0056). 
Claim 5. Matthis et al. disclose wherein the ring member has a C-shaped configuration (see Fig. 4c) which allows the ring member to flex, thereby allowing the ring member to expand for attachment to the stud portion (see para. 0026) (Figs. 10-11; paras. 0024, 0046, and 0056). 
Claim 6. Matthis et al. disclose wherein the ring member has an inner diameter that is slightly less than an outer diameter of the first annular groove of the stud portion, and wherein the ring member has an outer diameter that is slightly greater than an inner diameter of an interior of the inner housing (see Fig. 11) (Figs. 10-11; paras. 0024, 0046, and 0056). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matthis et al. (US 2008/0132957 A1) in view of Felix et al. (US 2008/0243185 A1).
Claim 1. Matthis et al. disclose a spinal fixation device, comprising: a body portion (shank 202) including a stud portion (cylindrical second portion 223) projecting from a bottom portion (first portion 221), and the bottom portion configured to be affixed with respect to a spinal bone; an outer housing (receiving part 4) having a bore (coaxial bore 42), the outer housing positionable on the stud portion; and an inner housing (head 203), the inner housing positionable in a received position extending through the bore of the outer housing with the inner housing being between the outer housing and the stud portion, wherein, in the received position, the inner housing receives the stud so as to constrain movement between the body portion and the inner housing to rotation about a single axis (due to the presence of ring 7) (Figs. 10-11; paras. 0024, 0046, and 0056). 
Claim 7. Matthis et al. disclose wherein the inner housing includes first and second arms (arms separated by recess 252) extending therefrom and defining a U-shaped slot (recess 252) therebetween, the U-shaped slot configured to releasably receive a spinal rod (rod 60) (Figs. 10-11; paras. 0024, 0046, and 0056). 
Matthis et al. fail to disclose that the stud portion defines an opening (claim 1), that the outer housing has an opening defined through the outer housing transverse to claim 1), that the inner housing has an opening therein (claim 1), wherein, in the received position, the opening of the stud portion is alignable with the opening defined in the inner housing and the opening defined through the outer housing (claim 1), and a pin simultaneously receivable within the openings of the stud portion, the inner housing, and the outer housing, when aligned, so as to prevent rotation of the inner housing with respect to the outer housing and the body portion, and so as to align the inner housing with the outer housing to maintain a fixed relationship between the inner housing and the outer housing (claim 10).
	Felix et al. teach a spinal fixation device comprising: a body portion (screw 26) including a stud portion (head 78); an outer housing (collar 22) positionable on the stud portion; an inner housing (collet 232) positionable between the outer housing and the stud portion, the inner housing configured to fixedly couple the outer housing to the stud portion (Fig. 12; para. 0090).  The stud portion defines at least one opening (locking slot 94) that is alignable with an opening (slot 240) defined in the inner housing and an opening (pin hole 60) defined through the outer housing when the inner housing is positioned through the outer housing and on the stud portion (Fig. 12; para. 0090).  A pin (pin 62) is simultaneously receivable within the openings of the stud portion, the inner housing, and the outer housing, when aligned, to prevent rotation of the inner housing with respect to the outer housing and body portion and align the inner housing with the outer housing to maintain a fixed relationship between the inner housing and the outer housing (Fig. 12; para. 0090).  The configuration of the openings in the stud portion, the inner housing, and the outer housing that receive the pin allows the spinal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stud portion, inner housing, and outer housing of Matthis et al. such that the stud portion defines an opening (claim 1), the outer housing has an opening defined through the outer housing transverse to the bore (claim 1), the inner housing has an opening therein (claim 1), wherein, in the received position, the opening of the stud portion is alignable with the opening defined in the inner housing and the opening defined through the outer housing (claim 1), and to provide a pin simultaneously receivable within the openings of the stud portion, the inner housing, and the outer housing, when aligned, so as to prevent rotation of the inner housing with respect to the outer housing and the body portion, and so as to align the inner housing with the outer housing to maintain a fixed relationship between the inner housing and the outer housing (claim 10), as suggested by Felix et al., as such a configuration allows the spinal fixation device to be implanted or removed simply by rotating the outer housing.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matthis et al. (US 2008/0132957 A1) in view of Felix et al. (US 2008/0243185 A1) as applied to claim 7 above, and further in view of Richelsoph et al. (US 6,010,503 A).
Matthis et al. and Felix et al. fail to teach that the outer housing is configured to be repositionable with respect to the inner housing between an unlocked position, in which the first and second arms are permitted to flex to receive the spinal rod in the U-shaped slot, and a locked position, in which the inner and outer housings are taper claim 8) and that a top surface of the inner housing is configured to be substantially co-planar with a top surface of the inner housing when the outer housing is in the locked position (claim 9). 
	Richelsoph et al. teach a spinal fixation device comprising: a body portion (screw member 44) including a stud portion (head portion 46); an outer housing (receiving mechanism 12); and an inner housing (insert member 20) positionable between the outer housing and the stud portion, the inner housing configured to fixedly couple the outer housing to the stud portion (Figs. 1A-2).  The inner housing includes two arms (arm portions 32, 34) that are spaced-apart from one another to define a U-shaped slot (U-shaped surface 36) configured to receive a spinal rod (rod member 14) (Figs. 1A-2).  The two arms of the inner housing are flexible and configured to releasably connect the spinal rod within the slot (compare Fig. 1A to Fig. 1B).  The outer housing is configured to be repositionable with respect to the inner housing between an unlocked position (see Fig. 1A) in which the arms are permitted to flex to receive the spinal rod in the U-shaped slot, and a locked position (see Fig. 1B) in which the inner and outer housings are taper locked so that the arms are configured to securely grip the spinal rod disposed in the U-shaped slot (Figs. 1A-2).  The top surfaces of the inner and outer housings are substantially co-planar (see Fig. 1B) when the outer housing is in the locked position (Figs. 1A-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the inner and outer housings of Matthis et al. such that the outer housing is configured to be repositionable with respect claim 8) and that a top surface of the inner housing is configured to be substantially co-planar with a top surface of the inner housing when the outer housing is in the locked position (claim 9), as suggested by Richelsoph et al., as doing so would simplify the assembly of the spinal fixation device by eliminating the need for a securing element (see securing element 61 in Figs. 10-11 of Matthis et al.), which would also reduce the risk of unwanted in situ disassembly of the device due to backout of the securing element from the outer housing.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matthis et al. (US 2008/0132957 A1) in view of Felix et al. (US 2008/0243185 A1).
Claim 11. Matthis et al. disclose a spinal fixation device, comprising: a body portion (shank 202) including a stud portion (cylindrical second portion 223) projecting from a bottom portion (first portion 221), and the bottom portion configured to be affixed with respect to a spinal bone; an outer housing (receiving part 4) having a bore (coaxial bore 42), the outer housing positionable on the stud portion; an inner housing (head 203), the inner housing positionable in a received position extending through the bore of the outer housing with the inner housing being between the outer housing and the stud portion, wherein, in the received position, the inner housing receives the stud so as to constrain movement between the body portion and the inner housing to rotation about a single axis (due to the presence of ring 7) (Figs. 10-11; paras. 0024, 0046, and 0056). 
Claim 12. Matthis et al. disclose wherein the bottom portion defines a hook-shaped configuration (see para. 0056) (Figs. 10-11; paras. 0024, 0046, and 0056). 
Claim 13. Matthis et al. disclose wherein the stud portion defines a first annular groove (groove 224) and the inner housing defines a second annular groove (groove 234), the spinal fixation device further comprising a ring member (ring 7) positionable within each of the first and second annular grooves to lock the inner housing to the body portion, and to thereby fixedly couple the outer housing to the stud portion (Figs. 10-11; paras. 0024, 0046, and 0056). 
Claim 14. Matthis et al. disclose wherein the ring member is flexible (see para. 0026) (Figs. 10-11; paras. 0024, 0046, and 0056). 
Claim 15. Matthis et al. disclose wherein the ring member has a C-shaped configuration (see Fig. 4c) which allows the ring member to flex, thereby allowing the ring member to expand for attachment to the stud portion (Figs. 10-11; paras. 0024, 0046, and 0056). 
Claim 16. Matthis et al. disclose wherein the ring member has an inner diameter that is slightly less than an outer diameter of the first annular groove of the stud portion, and wherein the ring member has an outer diameter that is slightly greater than an inner diameter of an interior of the inner housing (see Fig. 11) (Figs. 10-11; paras. 0024, 0046, and 0056). 
Claim 17. Matthis et al. disclose wherein the inner housing includes first and second arms (arms separated by recess 252) extending therefrom and defining a U-shaped slot (recess 252) therebetween, the U-shaped slot configured to releasably receive a spinal rod (rod 60) (Figs. 10-11; paras. 0024, 0046, and 0056). 
claim 11), that the outer housing has an opening defined through the outer housing (claim 11), that the inner housing has an opening therein (claim 11), wherein, in the received position, the opening of the stud portion is alignable with the opening defined in the inner housing and the opening defined through the outer housing (claim 11), and a pin simultaneously receivable within the openings of the stud portion, the inner housing, and the outer housing, when aligned, so as to prevent rotation of the inner housing with respect to the outer housing and the body portion, and so as to align the inner housing with the outer housing to maintain a fixed relationship between the inner housing and the outer housing (claim 11).
Felix et al. teach a spinal fixation device comprising: a body portion (screw 26) including a stud portion (head 78); an outer housing (collar 22) positionable on the stud portion; an inner housing (collet 232) positionable between the outer housing and the stud portion, the inner housing configured to fixedly couple the outer housing to the stud portion (Fig. 12; para. 0090).  The stud portion defines at least one opening (locking slot 94) that is alignable with an opening (slot 240) defined in the inner housing and an opening (pin hole 60) defined through the outer housing when the inner housing is positioned through the outer housing and on the stud portion (Fig. 12; para. 0090).  A pin (pin 62) is simultaneously receivable within the openings of the stud portion, the inner housing, and the outer housing, when aligned, to prevent rotation of the inner housing with respect to the outer housing and body portion and align the inner housing with the outer housing to maintain a fixed relationship between the inner housing and the outer housing (Fig. 12; para. 0090).  The configuration of the openings in the stud 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stud portion, inner housing, and outer housing of Matthis et al. such that the stud portion defines an opening (claim 11), the outer housing has an opening defined through the outer housing (claim 11), the inner housing has an opening therein (claim 11), wherein, in the received position, the opening of the stud portion is alignable with the opening defined in the inner housing and the opening defined through the outer housing (claim 11), and to provide a pin simultaneously receivable within the openings of the stud portion, the inner housing, and the outer housing, when aligned, so as to prevent rotation of the inner housing with respect to the outer housing and the body portion, and so as to align the inner housing with the outer housing to maintain a fixed relationship between the inner housing and the outer housing (claim 11), as suggested by Felix et al., as such a configuration allows the spinal fixation device to be implanted or removed simply by rotating the outer housing.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matthis et al. (US 2008/0132957 A1) in view of Felix et al. (US 2008/0243185 A1) as applied to claim 17 above, and further in view of Richelsoph et al. (US 6,010,503 A).
Matthis et al. and Felix et al. fail to teach that the outer housing is configured to be repositionable with respect to the inner housing between an unlocked position, in which the first and second arms are permitted to flex to receive the spinal rod in the U-claim 18) and that a top surface of the inner housing is configured to be substantially co-planar with a top surface of the inner housing when the outer housing is in the locked position (claim 19).
Richelsoph et al. teach a spinal fixation device comprising: a body portion (screw member 44) including a stud portion (head portion 46); an outer housing (receiving mechanism 12); and an inner housing (insert member 20) positionable between the outer housing and the stud portion, the inner housing configured to fixedly couple the outer housing to the stud portion (Figs. 1A-2).  The inner housing includes two arms (arm portions 32, 34) that are spaced-apart from one another to define a U-shaped slot (U-shaped surface 36) configured to receive a spinal rod (rod member 14) (Figs. 1A-2).  The two arms of the inner housing are flexible and configured to releasably connect the spinal rod within the slot (compare Fig. 1A to Fig. 1B).  The outer housing is configured to be repositionable with respect to the inner housing between an unlocked position (see Fig. 1A) in which the arms are permitted to flex to receive the spinal rod in the U-shaped slot, and a locked position (see Fig. 1B) in which the inner and outer housings are taper locked so that the arms are configured to securely grip the spinal rod disposed in the U-shaped slot (Figs. 1A-2).  The top surfaces of the inner and outer housings are substantially co-planar (see Fig. 1B) when the outer housing is in the locked position (Figs. 1A-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the inner and outer housings of claim 18) and that a top surface of the inner housing is configured to be substantially co-planar with a top surface of the inner housing when the outer housing is in the locked position (claim 19), as suggested by Richelsoph et al., as doing so would simplify the assembly of the spinal fixation device by eliminating the need for a securing element (see securing element 61 in Figs. 10-11 of Matthis et al.), which would also reduce the risk of unwanted in situ disassembly of the device due to backout of the securing element from the outer housing.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matthis et al. (US 2008/0132957 A1) in view of Laeng et al. (US 2011/0144694 A1).
Claim 20. Matthis et al. disclose a spinal fixation device, comprising: a body portion (shank 202) including a stud portion (cylindrical second portion 223) projecting along an axis from a bottom portion (first portion 221); an outer housing (receiving part 4) having a bore (coaxial bore 42) and being positionable on the stud portion; and an inner housing (head 203) positionable in a received position extending through the bore of the outer housing with the inner housing being between the outer housing and the stud portion, wherein, in the received position, the inner housing receives the stud so as to constrain movement between the body portion and the inner housing to rotation 
Matthis et al. fail to disclose that the bottom portion defines an elongated rod extending transversely to the axis of the stud portion (claim 20).
However, Matthis et al. state that the bottom portion can take the form of a hook (see para. 0056).
Laeng et al. teach a spinal fixation device comprising: a body portion (bone fixation member 30) including a stud portion (connection interface 37) projecting along an axis (see Fig. 3 inset) from a bottom portion (fixation body 34) in the form of a hook, the bottom portion defining an elongated rod (arm 38) extending transversely (see Fig. 3 inset) to the axis of the stud portion; and a housing (connector assembly 32) positionable on the stud portion (Figs. 2-3).
[AltContent: textbox (Axis of Elongated Rod)][AltContent: textbox (Axis of Stud Portion)]

claim 20), as suggested by Laeng et al., as such is a configuration of a hook portion, and the bottom portion being in the form of a hook portion is contemplated by Matthis et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773